[gopu3ygjpsep000001.jpg]Exhibit 10.1

 

 

August 2, 2018

 

 

Wladimir Hogenhuis, M.D.

 

 

Re: Offer of Employment

 

Dear Vlad,

 

On behalf of Ultragenyx Pharmaceutical Inc. (the “Company”), I am pleased to
offer you the position of Chief Operations Officer, on the following terms,
commencing on September 28 2018. The Company’s Board of Directors (the “Board”)
and I are excited about the important contributions you can make by joining the
Ultragenyx executive team and are confident that you will play a key role in our
company's growth and success.  

 

You will be a regular, full-time, exempt employee of the Company.  

 

In your role as Chief Operations Officer, you will report directly to me and be
a member of the Executive Leadership Team (XLT).  In this role, you will lead
the global, day-to-day business operations of the company, while assuring a
cohesive, collaborative and collegial working environment across the entire
executive leadership (XLT) team. You will provide leadership oversight to the
Chief Commercial Officer, the Chief Technical Operations Officer and the Chief
Business Officer, as well as be a cohesive business partner to each of the other
corporate officers reporting to the Chief Executive Officer, including the Chief
Medical Officer, the Chief Financial Officer, the Chief Quality Officer (who is
also EVP, Translational Sciences), and the General Counsel. It is expected that
you will be involved across numerous global activities of the XLT, including
investor relations, public communications and company strategy development.  

 

Compensation

 

The Company will pay you an initial base salary at a gross annual rate of
$515,000, less payroll deductions and withholdings, on a bi-weekly basis. If
your Hire Date is on or after January 1 and before October 1 of the calendar
year, you will be eligible to be considered for a salary merit increase during
the next calendar year’s Annual Performance Review process.  If your Hire Date
is after September 30 of the calendar year, you will not be eligible to be
considered for a salary merit increase until the second Annual Performance
Review process that follows your Hire Date.  The Annual Performance Review
process generally takes place in the first quarter of the calendar year.  Salary
merit increases, if any, will be awarded at the Company’s discretion on the
basis of your performance, and will be prorated based on the number of months
that you actually worked during the previous calendar year if your Hire Date is
on or before September 30.  The

www.ultragenyx.com                              Turning good science into great
medicine                           
              1                                  

--------------------------------------------------------------------------------

Board or the Compensation Committee of the Board shall review your Base Salary
at least annually.  

Sign-On Bonus

In addition, the company will provide you with a one-time sign-on bonus in the
amount of $200,000, less any applicable withholdings, to be paid within 30 days
following your start date.  In the event that your employment is ended for any
reason other than a layoff due to reduction in staff or reorganization within 24
months of your Hire Date, termination without Cause, or Constructive Termination
(as defined below), you agree to repay the Company the full amount of the
sign-on bonus no later than the effective date of your termination.  If you do
not repay the full amount of the sign-on bonus within the specified time, you
also agree to pay all costs reasonably incurred by Ultragenyx in connection with
the collection of this amount, including reasonable attorney’s fees.

Annual Bonus Program

You will also be eligible to participate in Ultragenyx’s discretionary annual
bonus program.  The current target bonus opportunity for your position is 50% of
your annual base salary.  However, the actual amount of such bonus, if any, will
be determined by the Company in its sole discretion based on the Company’s
achievement of the financial and other goals established for the year and the
Company’s assessment of your job performance for the year. You must commence
your employment by September 30 in order to be eligible for a bonus for the
calendar year during which you were hired. If you join the Company between
January 1 and September 30, you will be eligible for a pro-rated bonus for that
calendar year. When bonuses are awarded, they typically are paid on or around
March 15 of the following year.  To encourage continued tenure with the Company
and satisfactory or better performance after the end of the bonus performance
year and through the bonus payment date, to be eligible for a bonus payment, you
must remain an active employee of the Company through bonus payment date, and
maintain satisfactory or better job performance through the bonus payment date.

 

New Hire Equity Awards

Subject to approval by the Board, under the Company’s 2014 Incentive Plan (the
“Plan”), the Company shall grant you an option to purchase 75,000 shares (the
“Option”) of the Company’s Common Stock at fair market value as determined by
the Compensation Committee as of the date of grant.  The Option will be subject
to the terms and conditions of the Plan and your grant agreement.  Your grant
agreement will include a four-year vesting schedule, under which 25 percent of
your shares will vest on the first (1st) anniversary of the date of grant, and
thereafter 1/48th of the Option shall vest and become exercisable each month
until your Option is fully vested, in each case subject to your continued
employment by the Company (or its subsidiaries).

Subject to the approval of the Compensation Committee, you will also receive a
grant of 15,000 restricted stock units (the “RSUs”) pursuant to the Plan.  The
RSUs will vest annually over a four-year period from the date of grant (i.e.,
25% of the RSUs shall vest and become exercisable on each anniversary of the
date of grant during the four-year period), in each case subject to your
continued employment by the Company (or its consolidated subsidiaries).  The
RSUs shall be governed by the Company’s standard form of restricted stock unit
agreement and the Plan.

www.ultragenyx.com
                                                                                                                                                2

--------------------------------------------------------------------------------

Annual Equity Grant Program

You may also be considered for the Company’s discretionary annual equity grant
program based on the Company’s assessment of your job performance. If your Hire
date is on or after January 1 and before October 1, you will be eligible for a
grant in the calendar year that follows, with the amount of such equity grant,
if any, being determined by the Company in its sole discretion and prorated if
your Hire Date is after January 1.

 

Change of Control

Notwithstanding the foregoing, in the event that (i) the Company consummates a
Covered Transaction (as defined in the Plan), (ii) on the date such Covered
Transaction is consummated you are employed by the Company (or its subsidiaries)
and (iii) within 18 months after the date such Covered Transaction is
consummated your employment by the Company (or its successor or subsidiaries) is
terminated without Cause (as defined below) or you resign such employment due to
a Constructive Termination (as defined below), then provided such termination
constitutes a “separation from service” (as defined under Treasury Regulation
Section 1.409A-1(h), without regard to any alternative definition thereunder(a
“Separation from Service”), in addition to the severance benefits set forth
below, the vesting of any equity-based compensation awards granted to you in
connection with your employment shall accelerate with respect to 100% of the
then-unvested shares then subject to such awards.  

Relocation

Provided that you move and relocate within 12 months of your Relocation Date
(and if no Relocation Date is specified in the attached Domestic Relocation
Summary, your Hire Date is your Relocation Date), you will be eligible for
relocation assistance for you and your household. All portions of your core
relocation benefits must be used within 12 months of your Relocation Date.  You
will work directly with The MI Group, the Company’s third-party relocation
vendor.  Please refer to the Domestic Relocation Summary for more details. You
will be responsible for any taxable expenses related to relocation benefits,
including temporary housing.  As required by applicable tax laws and government
regulations, any taxable amounts for expenses related to relocation benefits
will be included in your wage statement for the first pay period after your
Relocation Date.  In the event that your employment is ended for any reason
other than a layoff due to reduction in staff or reorganization within twelve
(12) months after your Relocation Date, termination without Cause, or
Constructive Termination (as defined below), you agree to reimburse the Company
for the full amount of your relocation assistance benefits no later than the
effective date of your termination.  If you do not reimburse this amount within
the specified time, you also agree to pay all costs reasonably incurred by
Ultragenyx in connection with the collection of such refund, including
reasonable attorney’s fees.

 

Benefits

You will be eligible to participate in all of the employee benefits and benefit
plans that the Company generally makes available to its full-time regular
employees, subject to the terms and conditions of such benefits and benefit
plans.  At this time, these include medical, dental and vision insurance
coverage. Coverage for these benefits begin on your Hire Date and upon

www.ultragenyx.com
                                                                                                                                                3

--------------------------------------------------------------------------------

completion of your enrollment in the plans. Detailed information about the
benefits presently available will be provided to you on your first day of
employment.  

The health plan options will include 4 medical plans (2-HMO, a PPO, and a HDHP),
a dental and vision plan, life/AD&D insurance, disability and voluntary
insurance as well as a 401k retirement plan, with a company match of 3%.  The
Company will cover 90% of the benefit costs for employees and 75% of the
benefits costs for eligible dependents.  Based on conditions and situations over
time, the Company may change specific benefits and plans from time to time, but
our intent is to provide an excellent health benefit program to our employees.

 

Your will accrue vacation time at the rate of four weeks (160 hours) per year,
up to an accrual cap of 240 hours, under the terms of the Company’s PTO policy. 
You will also be eligible for 5 paid sick days.

 

“At Will” Employment

 

Employment at Ultragenyx is on an “at-will” basis, meaning that you are free to
end your employment at any time, with or without advance notice and for any
reason or no reason at all, and that Ultragenyx likewise may end your
employment, at any time, with or without advance notice and for any reason or no
reason at all.  The use and definitions of the terms “Cause,” and “Constructive
Termination” are for purposes of determining eligibility for and repayment of
benefits identified in this offer letter, and do not alter the at-will nature of
the employment relationship.  In addition, your job duties, title,
responsibilities, reporting structure, compensation and benefits, as well as the
Company’s personnel policies and procedures, may be changed at any time, with or
without notice, in the sole discretion of the Company.  No manager or employee
of the Company (other than the CEO) has any authority to enter into any
agreement for employment for any specified period of time or to make any
agreement for employment other than an at-will employment relationship, and then
only if the Company’s CEO does so in a written agreement that is signed by both
you and the CEO.

 

 

Severance  

 

If, at any time, your employment with the Company or its successor is terminated
without Cause, or you resign your employment due to a Constructive Termination,
then provided such termination constitutes a Separation from Service, the
Company shall: (i) extend the exercise period applicable to the Option (and to
any other options to purchase the Company’s Common Stock you then hold) such
that you will have until the date that is twelve (12) months after the date of
your Separation from Service to exercise any of the vested shares (determined as
of the date of your Separation from Service) subject to the Option (but in no
event will the exercise period be extended until later than the date of
expiration of the term of the Option as set forth in the agreement evidencing
such Option); and (ii) the Company shall pay you, as severance, the equivalent
of one (1) year of your Base Salary in effect as of the date of your Separation
from Service, subject to standard payroll deductions and withholdings (the
“Severance Amount”).  The Severance Amount will be paid in installments in the
form of continuation of your Base Salary payments, paid on the Company’s regular
payroll dates, commencing on the Company’s

www.ultragenyx.com
                                                                                                                                                4

--------------------------------------------------------------------------------

first regular payroll date that follows the 60th day after such Separation from
Service.  The first regular payroll date that follows the 60th day after such
Separation from Service shall be for all accrued Base Salary for the 60-day
period plus the period from the 60th day until the regular payroll date; the
remainder of the Base Salary continuation payments shall thereafter be made on
the Company’s regular payroll dates.  

 

Notwithstanding anything herein to the contrary, the receipt of any of the
severance or acceleration benefits described in this letter will be subject to
and conditioned upon: (i) your signing a separation agreement and release of
claims in a form reasonably satisfactory to the Company (the “Separation
Agreement”) and such Separation Agreement becoming effective and irrevocable as
specified therein no later than sixty (60) days following your Separation from
Service; and (ii) your continued compliance with the terms of this letter, the
Separation Agreement, the enclosed Confidential Information and Invention
Assignment Agreement (including without limitation, your not using or disclosing
any confidential or proprietary information of the Company), and any other
agreement entered into between you and the Company.  No severance benefits of
any kind will be paid or provided, and no acceleration of vesting shall be
effective, until the Separation Agreement becomes effective.  You shall also
resign from all positions and terminate any relationships as an employee,
advisor, officer or director with the Company and any of its affiliates, each
effective on the date of termination.

 

Additionally, and for the avoidance of doubt, in the event that the Company
terminates your employment for Cause, or you resign your employment for any
reason other than due to a Constructive Termination, or your employment
terminates upon your death or disability, you will no longer vest in the Option
or the RSUs (or any other equity) and you will not be entitled to any severance
benefits described herein.

 

For purposes of this offer letter, “Cause” means any of the following: (i)
willful engagement in conduct that is materially injurious to the Company, or
otherwise in breach of your fiduciary duties to the Company, after notice from
the Board and a reasonable opportunity to cure of no less than thirty (30) days
(if reasonably curable); (ii) conviction of, or plea of guilty or no contest to,
any felony; (iii) any act of fraud or embezzlement by you with respect to your
obligations or otherwise relating to the business of the Company; (iv) your
willful refusal to implement or follow a lawful policy or directive (including
without limitation, your failure to cooperate in any Company investigation)
after notice from the Board and a reasonable opportunity to cure of no less than
thirty (30) days (if reasonably curable); (v) your material breach of any
agreement entered into between you and the Company ; or (vi) your unauthorized
use or disclosure of confidential information or trade secrets of the Company or
its affiliates.

For the purposes of this letter, “Constructive Termination” means the occurrence
of any of the following events without your written consent: (i) a material
reduction or change in your job duties, responsibilities and requirements from
your job duties, responsibilities and requirements immediately prior to such
reduction or change, taking into account the differences in job title and duties
that are normally occasioned by reason of an acquisition of one company by
another; (ii) a material reduction of your Base Salary (other than an equal,
across-the-board reduction in the compensation of all similarly-situated
employees of the Company or the

www.ultragenyx.com
                                                                                                                                                5

--------------------------------------------------------------------------------

surviving entity that is approved by the Board); or (iii) a requirement that you
relocate to a principal office that increases your one-way commute by more than
50 miles relative to your immediately preceding principal
office.  Notwithstanding the foregoing, none of the foregoing events or
conditions will constitute Constructive Termination unless: (x) you provide the
Company with written objection (or notice) to the event or condition within 30
days following the occurrence thereof, (y) the Company does not reverse or
otherwise cure the event or condition within 30 days of receiving that written
objection, and (z) you resign your employment within 30 days following the
expiration of that cure period.

Notwithstanding any other provision herein or any other plan, arrangement or
agreement to the contrary, if any of the payments or benefits provided or to be
provided by the Company or its affiliates to you or for your benefit pursuant to
the terms of this Offer Letter or otherwise (“Covered Payments”) constitute
parachute payments (“Parachute Payments”) within the meaning of Section 280G of
the Internal Revenue Code of 1986, as amended (the “Code”) and would, but for
this paragraph be subject to the excise tax imposed under Section 4999 of the
Code (or any successor provision thereto) or any similar tax imposed by state or
local law or any interest or penalties with respect to such taxes (collectively,
the “Excise Tax”), then the Covered Payments shall be either (i) reduced to the
minimum extent necessary to ensure that no portion of the Covered Payments is
subject to the Excise Tax (that amount, the “Reduced Amount”) or (ii) payable in
full if your receipt on an after-tax basis of the full amount of payments and
benefits (after taking into account the applicable federal, state, local and
foreign income, employment and excise taxes (including the Excise Tax)) would
result in you receiving an amount greater than the Reduced Amount.

Any reduction pursuant to the preceding paragraph shall be made in a manner
consistent with the requirements of Section 409A of the Code and the following:
(i) the Covered Payments which do not constitute nonqualified deferred
compensation subject to Section 409A of the Code shall be reduced first; and
(ii) all other Covered Payments shall then be reduced as follows: (A) cash
payments shall be reduced before non-cash payments; and (B) payments to be made
on a later payment date shall be reduced before payments to be made on an
earlier payment date.

Any such required determination shall be made in writing in good faith by an
independent accounting firm selected by the Company (the “Accountants”), which
shall provide detailed supporting calculations to the Company and you as
reasonably requested by the Company or you. The Company and you shall provide
the Accountants with such information and documents as the Accountants may
reasonably request in order to make a determination. For purposes of making the
calculations and determinations required herein, the Accountants may rely on
reasonable, good faith assumptions and approximations concerning the application
of Section 280G and Section 4999 of the Code. The Accountants’ determinations
shall be final and binding on the Company and you.  The Company shall be
responsible for all fees and expenses incurred by the Accountants in connection
with the calculations required herein.

Compliance with Section 409A

 

It is intended that all of the severance benefits and other payments payable
under this letter satisfy, to the greatest extent possible, the exemptions from
the application of Code Section

www.ultragenyx.com
                                                                                                                                                6

--------------------------------------------------------------------------------

409A provided under Treasury Regulations 1.409A‑1(b)(4), 1.409A‑1(b)(5) and
1.409A‑1(b)(9), and this letter agreement will be construed to the greatest
extent possible as consistent with those provisions, and to the extent not so
exempt, this letter (and any definitions hereunder) will be construed in a
manner that complies with Section 409A.  Any payment by the Company under this
letter agreement that is subject to Section 409A and that is contingent on a
termination of employment is contingent on a “separation from service” within
the meaning of Section 409A.  Each such payment shall be considered to be a
separate payment for purposes of Section 409A.  Notwithstanding any provision to
the contrary in this letter, if you are deemed by the Company at the time of
your Separation from Service to be a “specified employee” for purposes of Code
Section 409A(a)(2)(B)(i), and if any of the payments upon Separation from
Service set forth herein and/or under any other agreement with the Company are
deemed to be “deferred compensation”, then to the extent delayed commencement of
any portion of such payments is required in order to avoid a prohibited
distribution under Code Section 409A(a)(2)(B)(i) and the related adverse
taxation under Section 409A, such payments shall not be provided to you prior to
the earliest of (i) the expiration of the six-month period measured from the
date of your Separation from Service with the Company, (ii) the date of your
death, or (iii) such earlier date as permitted under Section 409A without the
imposition of adverse taxation.  Upon the first business day following the
expiration of such applicable Code Section 409A(a)(2)(B)(i) period, all payments
deferred pursuant to this paragraph shall be paid in a lump sum to you, and any
remaining payments due shall be paid as otherwise provided herein or in the
applicable agreement.  No interest shall be due on any amounts so deferred.

 

Compliance with Company Policies

 

As an employee of the Company, you will be expected to comply with the Company’s
personnel and other policies, and acknowledge in writing that you have read the
Company’s Employee Handbook, a copy of which you will receive during your new
employee orientation.

 

 

Full-time Services to the Company

The Company requires that, as a full-time employee, you devote your full
business time, attention, skills and efforts to the tasks and duties of your
position as assigned by the Company.  However, the Company will not preclude you
from providing services to others, so long as such services would not be to the
benefit of a competitor of the Company and will not otherwise interfere with
your ability to satisfactorily fulfill your job responsibilities to the
Company.  If you wish to perform services (for any or no form of compensation)
to any other person or business entity while employed by the Company, please
contact me and discuss your plans in advance of providing such services for
review and evaluation of its impact on your work at the Company and so that no
problem later arises that could have been avoided from the outset.

 

Conditions  

 

This offer, and any employment pursuant to this offer, is conditioned upon the
following:

 

www.ultragenyx.com
                                                                                                                                                7

--------------------------------------------------------------------------------

•

You accepting and returning a signed original of this offer letter and the
accompanying Mutual Agreement to Arbitrate Claims and Confidential Information
and Inventions Assignment Agreement without modifications;

 

•

The completion of an I-9 form within the legally required time period, which
requires that you provide a specified document(s) proving your identity and
legal authorization to work in the United States of America;  

 

•

Your consent to, and results satisfactory to the Company of, reference and
background checks.

 

You are encouraged to discuss any of the attached documents with your own
advisor to the extent you desire.

 

No Conflicting Obligations

 

In your work for the Company, you will be expected not to use or disclose any
confidential information, including trade secrets, of any former employer or
other person to whom you have an obligation of confidentiality.  Rather, you
will be expected to use only that information which is generally known and used
by persons with training and experience comparable to your own, which is common
knowledge in the industry or otherwise legally in the public domain, or which is
otherwise provided or developed by the Company.  You agree that you will not
bring onto Company premises any unpublished documents or property belonging to
any former employer or other person to whom you have an obligation of
confidentiality. By signing this letter or electronically accepting its terms
and conditions, you  are representing that you have disclosed to the Company any
contract you have signed that may restrict your activities on behalf of the
Company, and that you are under no obligations or commitments, whether
contractual or otherwise, that are inconsistent with your obligations under this
offer letter and resulting agreement, and that you have returned all property
and confidential information belonging to any prior employer.

 

Entire Agreement

 

This offer letter, together with the accompanying Agreement for Protection of
Company Information and Mutual Agreement to Arbitrate Claims, forms the complete
and exclusive statement of your employment agreement with the Company.  It
supersedes any other agreements or promises made to you by anyone, whether oral
or written.  Changes in your employment terms, other than those changes
expressly reserved to the Company’s discretion in this letter, require a written
modification signed by an officer of the Company.

Please sign and date this letter, and return them to Bee Nguyen by August 6,
2018 if you wish to accept employment at the Company under the terms described
above.  This offer will expire if we have not received your signed offer letter
by that time.  If you accept our offer, but would like a different start date
from the one in the first paragraph above, please contact me as soon as
possible.

www.ultragenyx.com
                                                                                                                                                8

--------------------------------------------------------------------------------

We look forward to working with you on developing treatment for many rare
genetic diseases and hope you find your employment at Ultragenyx Pharmaceutical
Inc. a rewarding experience. If you have any questions regarding this offer
letter, please feel free to contact me at (415) 483-8800.

 

Warm Regards,

 

 

/s/ Emil Kakkis

 

Emil D. Kakkis, M.D., Ph.D.

Chief Executive Officer

 

I accept and agree to employment with Ultragenyx on the terms and conditions
above:

 

 

Signature: __/s/ Wladimir Hogenhuis______________   Dated: __August 3rd________,
2018

 

www.ultragenyx.com
                                                                                                                                                9